                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

GREGORY STILLMAN,                            )
                                             )
                       Plaintiff,            )
                                             )       Case No.: 4:19-cv-00222
v.                                           )
                                             )
WAL MART STORES EAST I, LP,                  )
                                             )
                       Defendant.            )
                                             )

     DEFENDANT WAL MART STORES EAST I, LP’S UNOPPOSED MOTION FOR
           EXTENSION OF TIME TO DESIGNATE EXPERT WITNESS

       Defendant Wal Mart Stores East I, LP (“Walmart” or “Defendant”) submits this

Unopposed Motion for Extension of Time to Designate Expert Witness, respectfully requesting

this Court to enter an Order extending the time for Defendant to serve its Designation of Expert

Witness. In support of this Motion, Defendant states as follows:

       1.       Plaintiff filed his Petition in the Circuit Court of Jackson County, Missouri on

January 23, 2019 alleging personal injuries as a result of alleged negligence on the part of

Defendant.

       2.       Defendant was served on February 22, 2019.

       3.       On March 22, 2019, Defendant timely removed this action to this Court on the basis

of diversity jurisdiction and filed its Answer and Affirmative Defenses that same day.

       4.       On April 23, 2019, the Parties participated in a Rule 26 Conference and developed

a proposed Scheduling Order to present to the Court setting forth deadlines governing discovery

and motion practice in this matter.




                                                 1

            Case 4:19-cv-00222-DGK Document 26 Filed 09/27/19 Page 1 of 4
       5.       On April 23, 2019, Defendant served Plaintiff with its First Interrogatories and First

Request for Production of Documents.

       6.       On May 31, 2019, Plaintiff filed his responses and objections to Defendant’s

discovery requests.

       7.       Thereafter, through June, July, August and September, the Parties engaged in

correspondence and informal telephone conferences related to Plaintiff’s medical treatment and

medical records before and after the alleged incident at Walmart, with Defendant providing

modified medical authorizations pursuant to agreement between Plaintiff and Defendant.

       8.       As of the date of this Motion, Plaintiff is still working to provide supplemental

information to Defendant regarding Plaintiff’s prior medical providers and medical treatment and

Defendant is still obtaining records from medical providers reflecting that treatment. Accordingly,

Defendant has yet to provide its expert with Plaintiff’s complete medical records in this matter.

       9.       Defendant’s Counsel has conferred with Plaintiff’s Counsel and Plaintiff Counsel

has agreed to an extension of Defendant’s deadline to name its expert until October 30, 2019, with

a full expert report to be provided within 30 days of an Independent Medical Exam of Plaintiff by

Defendant’s identified expert.

       10.      This is Defendant’s first request for an extension of time to serve its Designation

of Expert. Further, this request is made in good faith, for legitimate and proper reasons, and not

for the purpose of undue delay.

       11.      Accordingly, Defendant respectfully requests the Court to enter an Order granting

Defendant an extension of time to identify its expert witness on or before October 30, 2019, with

an expert report to be provided within 30 days of Plaintiff’s Independent Medical Exam.




                                                  2

            Case 4:19-cv-00222-DGK Document 26 Filed 09/27/19 Page 2 of 4
       WHEREFORE, Defendant respectfully requests that the Court grant an extension of time

up to, and including, October 30, 2019, to serve its Designation of Expert Witness, with an expert

report to be provided within 30 days of Plaintiff’s Independent Medical Exam.


                                             Respectfully submitted:

                                             /s/ M. Jared Marsh
                                             Lindsay P. Windham            (MO #66153)
                                             M. Jared Marsh                (MO #51817)
                                             HALBROOK WOOD, PC
                                             3500 West 75th Street, Suite 300
                                             Prairie Village, Kansas 66208
                                             TEL: (913) 529-1188
                                             FAX: (913) 529-1199
                                             E-MAIL: lwindham@halbrookwoodlaw.com
                                             E-MAIL: jmarsh@halbrookwoodlaw.com
                                             ATTORNEYS FOR DEFENDANT




                                                3

         Case 4:19-cv-00222-DGK Document 26 Filed 09/27/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 27th day of September 2019, the foregoing
was electronically mailed to:

Amanda J. Montee
James E. Montee
Jeffrey P. Blackwood
MONTEE LAW FIRM, P.C.
P.O. Box 127
St. Joseph, MO 64502
TEL: (816) 364-1650
FAX: (816) 364-1509
E-MAIL: monteelaw@outlook.com
E-MAIL: amontee@monteelawfirm.com
E-MAIL: jblackwood@monteelawfirm.com
ATTORNEYS FOR PLAINTIFF

                                           /s/ M. Jared Marsh
                                           ATTORNEY FOR DEFENDANT




                                              4

         Case 4:19-cv-00222-DGK Document 26 Filed 09/27/19 Page 4 of 4
